Case: 15-41474      Document: 00514071496         Page: 1    Date Filed: 07/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-41474
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          July 13, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JOSE GUADALUPE TELLO-SEGUNDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-693-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Guadalupe Tello-Segundo appeals the 32-month sentence imposed
following his guilty plea conviction for illegal reentry. He contends that the
district court plainly erred by imposing a 16-level enhancement under the
crime of violence provision of U.S.S.G. § 2L1.2(a)(1)(A)(ii) (2014) based on his
prior Texas conviction of aggravated assault with a deadly weapon.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41474    Document: 00514071496     Page: 2   Date Filed: 07/13/2017


                                 No. 15-41474

      For the first time on appeal, Tello-Segundo argues that Texas
aggravated assault does not qualify as a crime of violence under
§ 2L1.2(a)(1)(A)(ii) (2014) because it is broader than generic aggravated
assault and does not have as an element the use or threatened use of force. See
§ 2L1.2, comment. (n.1(B)(iii)) (2014). He contends that § 22.02 is broader than
generic aggravated assault because it can be violated with merely a reckless
mens rea, and that, under Mathis v. United States, 136 S. Ct. 2243 (2016), the
statute is indivisible with respect to the various applicable mentes reae. Tello-
Segundo acknowledges United States v. Guillen-Alvarez, 489 F.3d 197, 200-01
(5th Cir. 2007), which held that the Texas offense of aggravated assault
qualifies as generic aggravated assault and is thus a crime of violence for
purposes of § 2L1.2 (2014), but he argues that Guillen-Alvarez was wrongly
decided. Because Tello-Segundo did not raise this argument in the district
court, we review for plain error only. See United States v. Wikkerink, 841 F.3d
327, 331 (5th Cir. 2016).
      We recently held that Guillen-Alvarez’s holding remains valid after
Mathis. United States v. Shepherd, 848 F.3d 425, 427-28 (5th Cir. 2017).
Moreover, we are bound by our own precedent unless and until it is altered by
the Supreme Court. See Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir.
1986).   We therefore need not consider whether Tello-Segundo’s prior
conviction qualified as a crime of violence under the use-of-force prong. See
United States v. Castro-Alfonso, 841 F.3d 292, 298 (5th Cir. 2016).
      AFFIRMED.




                                       2